Pierce, J.
The principal question presented by the bill of exceptions is whether the jury was warranted in finding that the dog, which attacked and bit the minor plaintiff and severely injured him on July 24, 1914, was then kept jointly by the defendants, husband and wife. The defendants offered no evidence at the trial.
The dog had been given to an eleven year old son of the defendants in January or February, 1914, by a “social acquaintance” of the father, while the family were living at their home in Brook-line. It was kept at that home until taken to a farm in North Andover in February, 1914, where the defendants had a summer home, to which, if the weather was fit, the family went by motor car on all holidays and very often on Saturdays and Sundays through the winter and spring. On the farm there was a cottage occupied by the foreman of the farm, one Burke, and his wife. To this cottage the dog generally came round after everybody went to work, and was always fed by Mrs. Burke. Burke was hired by the defendant Edmund F. Leland as foreman to superintend the running of the farm» He “had more leeway than a great many” foremen; he hired the laborers, boarded them and paid them and himself with money given him by Leland for that purpose. Mrs. Burke lived with her husband at the cottage; she was “manager of the house” where her husband worked. As regards her employment Leland testified: “I think she went with him [her husband], I did not have any arrangement with her.” Burke testified “No, I received both pays” in response to the question “Did your wife receive any pay from Mr. Leland?” He further testified that Mr. Leland did not hire her, “he hired me.” Notwithstanding the form of the last statement, we think the jury could properly find that the hiring of the husband was *351intended to include and did embrace the services of the wife, with her consent, in a single wage.
The men employed by Burke looked after the live-stock and attended to their feeding, under the direction of Burke with an occasional suggestion from Leland who was not a practical farmer or “in a position to specify what an animal should have or what an animal should not have.” Leland personally paid the expenses of running the farm, and also the household bills at the farm and at Brookline. His business kept him away a great deal, he spent very little time in daylight hours at the farm. The boy who owned the dog was at the farm on holidays and on Saturdays and Sundays during the winter and spring. He was there also from the seventh of June until the first of July but not afterwards, before the injury.
Mrs. Leland owned the farm. She had charge of the household servants and paid the maids in the house. She had nothing to do with the management of the farm. She never petted the dog, never fed it, never bought food for it, and told her son that she did not like the dog, did not care for it, did not want it round and wished he would get rid of it.
We are of opinion the evidence warranted a finding that the defendant Edmund F. Leland was the keeper of the dog. Anderson v. Middlebrook, 202 Mass. 506, 508, and cases cited.
We are also of opinion that the mere ownership of the farm by the wife, upon which the dog was kept by the husband, is not sufficient to raise an inference of joint keeping by the wife with the husband and thereby overcome the presumption of the exercise of dominant authority by the husband and of compliance by the wife. Southworth v. Edmands, 152 Mass. 203, 207.
We find nothing in the contention that the recital in the charge of the evidence relating to the acts of the several defendants was inaccurate and therefore prejudicial. Nor do we find any error in the instructions relating to the measure of damages. Pressey v. Wirth, 3 Allen, 191.
It follows that the exceptions must be sustained. In each case judgment is to be entered on the verdict against Edmund F. Leland and for the defendant Eliza S. Leland. St. 1913, c. 716, § 1.

So ordered.